Citation Nr: 0605997	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a degree in physical therapy.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1986 
to August 1990.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in February 2005, and the case was returned to the Board for 
further appellate review.

When the veteran's claim was last before the Board, in 
addition to addressing the above styled issue currently under 
appeal, it was determined that the veteran had submitted a 
timely notice of disagreement to the RO's denials of his 
claims of entitlement to an evaluation in excess of 20 
percent for a service-connected low back disability, 
entitlement to a disability evaluation in excess of 20 
percent for a right knee disability, and entitlement to a 
disability evaluation in excess of 10 percent for a left knee 
disability.  These issues were remanded in a separate 
decision under the same docket number in which the RO was 
requested to issue a statement of the case in response to the 
veteran's notice of disagreement.  Pursuant to that remand 
order, the RO issued a statement of the case as to the 
foregoing issues in October 2004.  The veteran did not 
thereafter file a timely substantive appeal in response to 
this statement of the case.  Consequently, the Board is 
without jurisdiction to further consider these issues.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.

2.  Service connection is currently in effect for a right 
knee disability, evaluated as 20 percent disabling, with a 
separate 10 percent disability evaluation for instability; 
lumbago with lumbar radiculopathy, evaluated as 20 percent 
disabling; chondromalacia patella of the left knee, evaluated 
as 10 percent disabling; and a scar as a residual of excision 
of a sebaceous cyst at the right axilla, evaluated as 
noncompensable.  These ratings, which constitute a 50 percent 
combined evaluation, have been in effect since August 2002.  
Prior to that, a 30 percent combined evaluation had been in 
effect from August 1990.

3.  In May 1995, pursuant to obtaining a desired career as a 
recreational therapist, the veteran overcame his employment 
handicap by completing a Bachelors Degree in Health, Physical 
Education, and Recreation Studies, utilizing his Chapter 31, 
VA Vocational Rehabilitation and Education Program benefits.  

4.  The veteran's service-connected disabilities do not 
preclude him from performing the duties of a recreational 
therapist, which is a suitable occupation for the veteran 
based upon his specific employment handicap and capabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to an additional 
period of vocational rehabilitation training under Chapter 31 
of Title 38, United States Code, have not been met.  38 
U.S.C.A. §§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 
21.51, 21.52, 21.283, 21.284 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that current law and its implementing 
regulations essentially eliminate the requirement that a 
claimant evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2005).

The law and regulations also include notification provisions.  
Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
are relevant to Chapter 51 of Title 38 of the United States 
Code and do not apply in vocational rehabilitation benefits 
which are governed by Chapter 31.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  Nevertheless, the Board points out that the 
record reflects that the veteran and his representative were 
provided with a copy of the appealed March 2002 decision, the 
June 2002 statement of the case, a March 2003 supplemental 
statement of the case, the May 2004 Board remand, a July 2004 
development letter from the RO, and a February 2005 
supplemental statement of the case.  These documents provided 
notification of the information and evidence necessary to 
substantiate this claim, and indicated to the veteran that 
the RO would make reasonable efforts to obtain relevant 
records adequately identified by the veteran.  

Further, the RO provided the veteran with a VA orthopedic 
examination in October 2004, as well as a complete medical 
review of the veteran's vocational status conducted in 
January 2005 by the Chief of the VA Medical Center (VAMC), 
Louisville, Department of Rehab Medicine.  It is noted in 
this regard, that the veteran's service department 
representative argued in an August 2005 Brief submitted to 
the Board that the case should be remanded for additional 
examination because the medical examination reports that were 
obtained did not specifically comply with the directives for 
such an examination set out in the Board's May 2004 remand.  

Although the October 2004 VA orthopedic examination report 
did not adhere to the specific instructions of the Board 
remand, it provided adequate medical evidence regarding the 
extent of the impact of the veteran's service-connected 
disabilities on his employment capabilities, in compliance 
with the Board remand.  This evidence allowed the RO to 
correct the deficiencies contained in the October 2004 
orthopedic examination report by obtaining additional medical 
review of the veteran's claim conducted by a physician 
skilled in the field of medical rehabilitation, namely, the 
Chief of the VAMC Rehab Department.  

Although the initial medical opinion obtained in October 2004 
may not have complied with the exact directives of the Board 
remand, viewed in combination with the February 2005 medical 
review, they reflect substantial compliance with those 
directives.  Essentially, the medical evidence was obtained 
and reviewed, and a pertinent and competent opinion was 
reached based upon that evidence.  Although the ultimate 
opinion reached by the Chief of the VAMC Rehab Department in 
the February 2005 review appeared conclusory, the bases for 
that opinion were inherent in the question that was posed to 
her since that question referenced the legal requirements for 
additional rehabilitation, the requirements of the occupation 
in question, as well as the medical evidence that needed to 
be reviewed.  

The veteran's representative has also argued that the 
language used by the physicians in these opinions was faulty 
because they did not utilize the phrase "at least as likely 
as not," when describing whether the veteran's service-
connected disabilities precluded full-time employment as a 
recreational therapist.  To the contrary, it is noted that 
the physicians who offered the opinions in October 2004 and 
February 2005 were far more emphatic in reaching the 
conclusion that the veteran's service-connected disabilities 
did not preclude him from performing full-time employment in 
the field in which he had already been trained, recreational 
therapy.  The Board finds that the medical examination 
reports that were obtained pursuant to the Board's 2004 
remand, when taken in conjunction with the other medical 
evidence in the claims file, are adequate for the purpose of 
deciding the claim, and that no useful purpose would be 
gained by remanding the matter for further examinations.  
Essentially, the Board does not know how it could obtain a 
more probative medical opinion than that which is already of 
record.  

Under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as all relevant evidence has been obtained, the Board 
can proceed.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The documentary evidence supports the following factual 
background:  

Service connection is currently in effect for a right knee 
disability, evaluated as 20 percent disabling, with a 
separate 10 percent disability evaluation for instability; 
lumbago with lumbar radiculopathy, evaluated as 20 percent 
disabling; chondromalacia patella of the left knee, evaluated 
as 10 percent disabling; and a scar as a residual of excision 
of a sebaceous cyst at the right axilla, evaluated as 
noncompensable.  These ratings, which constitute a 50 percent 
combined evaluation, have been in effect since August 2002.  
Prior to that, a 30 percent combined evaluation had been in 
effect from August 1990.

In May 1995, pursuant to obtaining a desired career as a 
recreational therapist, the veteran completed a Bachelors 
Degree in Health, Physical Education, and Recreation Studies 
utilizing his Chapter 31, VA Vocational Rehabilitation and 
Education Program benefits.  

In January 1996, it was reported that the veteran had 
obtained employment as a phlebotomist, and although he was 
still seeking employment as a recreational specialist, the 
salary he had obtained was very good.  In May 1996, the VA 
Vocational Rehabilitation and Education (V, R & E) 
Specialist, determined that the veteran was rehabilitated.  
The bases for this finding were that the veteran had at least 
2 months of successful work as a phlebotomist; he was making 
as much money as he would as a recreational therapist; and 
the work was not aggravating his disabilities.  

The veteran testified at his February 2003 hearing that he 
worked as a phlebotomist for a year and a half until moving 
to Louisville.  He then obtained a job at a physical fitness 
center as the director of fitness, and remained at that job 
until early 2000.  He then became a sales representative in 
the fitness field for about nine months.  

In a January 2002 VA Counseling Record, it was noted that the 
veteran had obtained employment as a Physical Therapy 
Assistant in July 2001.  It was further noted that the 
veteran had reported pain in the knees due to some of the 
physical requirements of the job.  The veteran was noted to 
be requesting additional vocational rehabilitation services 
to allow him to complete training and certification as a 
physical therapist.  

In January 2002, the veteran's employer, a physical 
therapist, directed a letter to VA, reporting the veteran's 
physical activities and limitations associated with his 
position as a physical therapy technician.  It was opined 
that given the veteran's current knee problems, the position 
was not in his long-term best interest for his vocation, and 
that he would most likely need to choose additional education 
for vocation alternatives or alternative employment that was 
less laborious.  

In March 2002, the Counseling Psychologist at the RO denied 
the veteran's request for additional Vocational 
Rehabilitation and Employment program services.  It was 
determined that there was no medical evidence that the 
veteran's service-connected disabilities precluded him from 
performing duties of the occupation for which the veteran had 
previously been rehabilitated (recreational therapist); that 
the training completed by the veteran under Chapter 31 had 
prepared him for employment in a physically suitable career 
area; that the veteran did not receive training as a physical 
therapy assistant, an occupation that he had chosen to pursue 
which is incompatible with his service-connected bilateral 
knee disability; and that the bachelors degree completed by 
the veteran does provide for several occupational options 
that are physically appropriate.  The veteran ultimately 
perfected an appeal of that decision.  

In May 2004, the Board remanded the matter to the RO for the 
development of the veteran's claim.  The development included 
a request to obtain a VA orthopedic examination to assess the 
severity of the veteran's service-connected disabilities, and 
their impact upon his vocational goal of obtaining and 
maintaining employment as a recreation therapist or suitable 
employment.  The examiner was asked to specifically set forth 
any and all work-related limitations resulting from his 
service-connected disabilities, and determine whether it was 
at least as likely as not that those disabilities alone would 
preclude the veteran from performing full time employment as 
a recreation therapist or suitable alternative.  

Pursuant to the Board's May 2004 remand, a VA orthopedic 
examination was conducted in August 2004.  In the report of 
the examination, it was noted that the veteran was suffering 
difficulty pursuing a career in physical therapy because of 
the need for physical movement such as bending, lifting, and 
standing for long periods of time.  Following a review of the 
veteran's history and a thorough examination of the veteran, 
the examiner opined that the veteran's current disabilities 
would not prevent him from performing full-time employment as 
a physical therapist, but would potentially require medical 
treatment and could also force the veteran to miss work 
during flare-ups.  The examiner did not, however, address 
whether the veteran could perform full-time employment as a 
recreation therapist, or suitable alternative, as had been 
requested by the Board.  

In an effort to correct the deficiencies contained in the 
August 2004 VA orthopedic examination report, on January 4, 
2005, the VA Counseling Psychologist of the Vocational and 
Rehabilitation and Counseling Division at the RO referred the 
matter to the Chief of Rehab Medicine of the VAMC, 
Louisville.  In making the referral, the pertinent legal 
requirements for obtaining additional training under VA law 
were accurately set out.  The veteran's disabilities were 
listed, and an occupational description and requirements for 
the occupation of "Recreational Therapist" that had been 
obtained from the U.S. Department of Labor was included and 
referenced.  The VA counseling psychologist specifically 
requested that the Chief of Rehab Medicine review the 
available medical information and offer an opinion as to the 
veteran's physical capacity to perform duties associated with 
employment in the field of Recreational Therapy and related 
occupations.  

In response to the foregoing referral, on January 10, 2005, 
the Chief of Rehab Medicine at the VAMC, Louisville, wrote 
that, based on medical record information within the VAMC, it 
was her opinion that the veteran did not meet the criteria 
for additional training, as outlined in the referral made by 
the VA Counseling Psychologist on January 4, 2005.  

Based upon the foregoing opinion, in February 2005, the VA 
Counseling Psychologist concluded that the veteran did not 
have an employment handicap because he had overcome his 
employability impairment through his previous academic 
preparation, in that his employment handicap and physical 
capabilities were compatible with the physical requirements 
of a person employed in, or related to, the field in which 
the veteran was qualified, a recreational therapist.  

Analysis

The veteran asserts that he is entitled to an additional 
program of vocational rehabilitation training for his pursuit 
of a physical therapy degree, notwithstanding his prior 
receipt of Chapter 31 benefits which enabled him to obtain a 
Bachelor of Science in Education with a major in Health, 
Physical Education and Recreation Studies in 1995.  The 
veteran claims that the underlying reasoning is that his 
service-connected disabilities have increased in severity 
since his previous training.  He asserts that this increase 
had led to a decline in his abilities to perform the job for 
which his prior Chapter 31 education had trained him, that of 
a physical education and recreation educator.  He argues that 
this change for the worse with respect to his service-
connected disabilities warrants further Chapter 31 training.

Reentry into a program of Chapter 31 training is governed by 
the following legal authority:

A veteran who has been found rehabilitated under provisions 
of [38 C.F.R.] § 21.283 may be provided an additional period 
of training or services only if the following conditions are 
met:  (1) The veteran has a compensable service-connected 
disability and either; (2) current facts, including any 
relevant medical findings, establish that the veteran's 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him or her from performing 
the duties of the occupation for which the veteran previously 
was found rehabilitated; or (3) the occupation for which the 
veteran previously was found rehabilitated under Chapter 31 
is found to be unsuitable on the basis of the veteran's 
specific employment handicap and capabilities.  38 C.F.R. § 
21.284(a) (2005).

The law pertinently provides that an "employment handicap" 
does not exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his/her control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his/her pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii).

The veteran's claim has been denied based on findings that he 
had previously overcome the effects of impairment of 
employability through education by obtaining a Bachelor of 
Science in Education with a major in Health, Physical 
Education and Recreation Studies; that his service-connected 
disability had not worsened to the extent that he was no 
longer able to perform the duties of a Recreational 
Therapist; and that the occupation of Recreational Therapist 
remained suitable on the basis of the veteran's specific 
employment handicap and capabilities.  If such is true, then 
the veteran does not qualify for an additional period of 
Chapter 31 training under VA regulations at 38 C.F.R. § 
21.284(a) (2005).

In this case, the veteran has an impairment to employment, 
and his service-connected conditions significantly contribute 
to that impairment of his employment.  This is not in 
dispute.  Under VA regulations, however, when a veteran who 
is qualified for suitable employment does not obtain or 
maintain such employment for reasons within his/her control, 
the VA must find that an "employment handicap," as VA defines 
such a handicap, does not exist.  Moreover, VA regulations 
require that specific criteria be met for additional 
vocational training.  

The record shows that the veteran previously obtained a 
Bachelor of Science in Education with a major in Health, 
Physical Education and Recreation Studies in 1995.  Although 
the veteran did not thereafter obtain employment in 
recreational therapy, the record shows that he voluntarily 
chose to obtain employment in related fields, first as a 
phlebotomist, then as the director of a physical fitness 
center, and finally as a sales representative in the fitness 
field.  It is clear from this evidence, and the veteran has 
never disputed, that by these efforts he had at that time 
overcome the effects of his "employment handicap" on his 
employability.  

Critically, there is no competent evidence in the record that 
indicates that the veteran was not thereafter qualified to 
maintain such employment in the recreational therapy field 
for any reasons other than those that were within his 
control.  In fact, the evidence shows that it was the 
veteran's choice to change his career path to that of 
physical therapy.  

Preliminarily, it must be noted that the effects of a 
particular disability, or group of disabilities, upon the 
ability of an individual to obtain or maintain a job in a 
particular occupation is a medical question because it 
primarily requires an assessment of the physical degradation 
caused by each particular disability.  Significantly, there 
is no competent evidence, namely medical evidence, that 
indicates that the veteran's choice to change his field to 
physical therapy had anything to do with the worsening of his 
service-connected disabilities.  By the same token, there is 
no medical evidence supporting the proposition that 
recreational therapist became an unsuitable occupation based 
upon the veteran's specific employment handicap and 
capabilities.  

To the contrary, the only competent evidence of record on the 
subject is the January 2005 opinion of the Chief of Rehab 
Medicine at the VAMC, and the opinions offered by the 
veteran's Counseling Psychologist.  The opinions specifically 
found that the veteran did not meet the criteria for 
additional Chapter 31 training.  In reaching her opinion, the 
Chief of Rehab was clearly aware that the legal criteria for 
such additional training would have required that the 
veteran's service-connected disabilities had worsened to the 
extent that he was no longer able to perform the duties of a 
recreational therapist; or that the occupation of 
recreational therapist had become unsuitable on the basis of 
the veteran's specific employment handicap and capabilities.  
The Chief or Rehab found neither was true.  Prior to offering 
this opinion, she had reviewed the veteran's claims file and 
medical records and as such was obviously aware that there 
had been a worsening of the veteran's service-connected 
disabilities; she was also made aware of the specific 
physical requirements for maintaining employment in the field 
of recreational therapy.  As a physician trained in the field 
of medical rehabilitation, she is indisputably knowledgeable 
of the subject of physical disability and its effect on 
occupational capabilities.  Thus, her opinion is deemed 
highly probative on this matter now before the Board on 
appeal.  

The only opinions supporting the veteran's claim that he is 
in need of additional Chapter 31 training in the field of 
physical therapy are those offered by the veteran and his 
service representative.  The Court has held, however, that 
lay persons, such as the veteran and his representative, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability, or 
a disability's effects on occupational endeavors.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Board is 
sympathetic to the appellant's assertions that the severity 
of his current disorders requires additional training, he is 
not qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the effect of 
those disorders on his employability in a particular 
occupational field.  

The Board is cognizant that the veteran has submitted a 
statement from his employer, a physical therapist, in support 
of his claim for additional vocational training.  Although at 
first blush this statement may appear compelling, upon closer 
analysis, it is not probative of the issue at hand, the 
effect of the veteran's service-connected disabilities on his 
ability to pursue a career in recreational therapy.  
Curiously, the statement suggests that the veteran should 
seek vocational alternatives or employment alternatives to 
the very field in which the veteran seeks additional 
training, physical therapy.  Regardless, the statement is not 
probative of the current issue on appeal, and does not 
overcome the medical evidence that stands against the 
veteran's claim for additional Chapter 31 training.  

Therefore, the Board must find that the veteran's service-
connected disabilities do not preclude him from performing 
the duties of a recreational therapist, which is a suitable 
occupation for the veteran based upon his specific employment 
handicap and capabilities, and that he is, thus, not entitled 
to additional training under Chapter 31.  While it may be 
true that a degree in physical therapy could possibly provide 
the veteran greater job flexibility, the overall record does 
not suggest that the veteran cannot obtain employment in 
recreational therapy.  It is not only logical but entirely 
reasonable to conclude that if the veteran could find 
suitable employment as a physical therapist, he should also 
be able to find suitable employment in the highly diverse 
recreational therapy field.  In fact, it would be 
inconceivable to find otherwise.  

Furthermore, although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training 
for the mere purpose of allowing the veteran to have more 
employment opportunities.  The veteran voluntarily chose to 
cease pursuit of employment in the field of his choice to 
pursue a career in physical therapy, not because he was 
physically incapable of obtaining an entry-level position in 
physical therapy by reason of his service-connected 
disabilities.  While the veteran's service-connected 
disabilities do have considerable effect on his employment, 
which is reflected in the level of disability evaluations 
currently assigned, the evidence of record shows that the 
veteran was qualified for suitable employment but did not 
pursue such employment for reasons within his control.  

As the evidence preponderates against the claim, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to additional vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a degree in physical therapy, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


